UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6493



MALIK ABDUL AL-SHABAZZ,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT; LAURIE BESSINGER, Warden; THOMAS
MCCANTS; CHARLES MCCLENDON; LARRY FOWLER,
Associate Warden; RONALD ADAMS; R. MCKENZIE;
J. P. GILLESPIE, Captain; PATRICIA RAINEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-95-3434-2-19AJ)


Submitted:   September 20, 1996           Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik Abdul Al-Shabazz, Appellant Pro Se. L. Hunter Limbaugh,
WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying Appel-

lant leave to amend his 42 U.S.C. § 1983 (1994) complaint. We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2